298 F.3d 123
IVP PHARMACEUTICAL CARE, INC., Plaintiff, Appellant,v.TUFTS ASSOCIATED HEALTH PLANS, INC., Defendant, Appellee.
No. 01-2671.
United States Court of Appeals, First Circuit.
Heard April 2, 2002.
Decided August 12, 2002.

APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF MASSACHUSETTS [Hon. Morris E. Lasker,* U.S. District Judge]
Geoffrey S. Harper, with whom Lawrence K. Kalodney, Fish & Richardson P.C. were on brief, for appellant.
James J. Marcellino, with whom Greg A. Friedholm and McDermott, Will & Emery were on brief, for appellee.
Before BOUDIN, Chief Judge, BOWNES, Senior Circuit Judge, and LIPEZ, Circuit Judge.
PER CURIAM.


1
We affirm. The district court has written a comprehensive extensive opinion which correctly states the relevant contract law of Massachusetts. There is no point in restating what the district court has already said clearly and correctly. We, therefore, adopt the district court opinion.



Notes:


*
 Of the Southern District of New York, sitting by designation